 In the Matter of FIRESTONE RUBBER & LATEX PRODUCTS COMPANYandAMERICAN FEDERATION OF LABORCase No. 1-R-2395.-Decided June 15, 1945Mr William S. Brandy,of New Bedford, Mass., for the Company.Mr. Edward A Raleigh,of Boston, Mass., for the A F of L.Rothbard, Harris & Talisman, by Mr. Clarence Talisman,of Newark,N. J., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, herein calledthe A. F. of L., alleging that a question affecting commerce had arisenconcerning the representation of employees of Firestone Rubber & LatexProducts Company, Fall River, Massachuetts, herein called the Company,the National Labor Relations Board provided for an appropriate hearingupon due notice before Samuel G. Zack, Trial Examiner. Said hearingwas held at Fall River, Massachuetts, on May 23, 1945. At the commence-ment of the hearing, the Trial Examiner granted a motion of United Rub-berWorkers of America, Local 261, C. I. 0 , herein called the United, tointervene. The Company, the A. F. of L., and the United appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFirestone Rubber & Latex Products Company is a Massachuetts cor-poration operating a plant at Fall River, Massachusetts, where it is en-62 N. L. R. B., No. 64.445 446UGC,ISIONS OFNATIONALLABOR RELATIONS BOARDgaged in the manufacture of rubber, plastic, and allied products. Duringits fiscal year ending October 31, 1944, the Company purchased raw ma-terials valued at about $10,000,000, approximately 55 percent of whichwas shipped to it from points outside the Commonwealth of Massachu-setts.During the same period, the Company sold goods valued at about$20,000,000, approximately 75 percent of which was shipped to pointsoutside the Commonwealth of Massachusetts.We find that the Company is engaged in commerce within the meaningof the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor is a labororganization admitting to mem-breship employees of the Company.United Rubber Workers of America, Local 261, is alabor organizationaffiliated with the Congressof Industrial Organizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 24, 1944, the Company and the United entered into a main-tenance-of-membership contract. The contract provided that it should con-tinue in effect until March 23, 1945, and from year to year thereafter un-less 30 days' notice was given by either party thereto prior to any annualexpiration date. Between February 15 and 20, 1945, the United notifiedthe Company of its desire for changes in the contract. Conferences be-tween the Company and the United took place thereafter, during whichperiod the United and the Company agreed orally to extend the existingagreement for two 30-day periods beyond its expiration (late of March 23,1945.On March 22, 1945, the A. I` of L., claiming to represent a majorityof the employees, requested the Company to recognize it as the exclusivecollective bargaining representative of the Company's employees On April5, 1945, the A. F. of L. filed its petition herein. On May 21, 1945, theCompany and the United entered into a new contract to expire on May 20,1946. However, many substantive provisions of the new agreement weresubmitted to the National War Labor Board for determination and werestill pending at the time of the hearing in the instant proceeding.The United contends that inasmuch as the contract of March 24, 1944,was orally extended prior to the A. F. of L.'s claim, said contract consti-tutes a bar to the instant proceeding, and further, that its new agreementof May 21, 1945, also constitutes a bar. This Board often refuses to con-duct representation investigations where there are in existence collectivebargaining contracts which evidence that stability of labor relations hasbeen attained. Experience has indicated that true stability of labor rela- .FIRESTONE RUBBER & LATEX PRODUCTSCOMPANY447tions is not attained until collective agreements have been reduced to writ-ing and signed.' Consequently the oral extensions did not render the claimof the A. F. of L. untimely The contract of March 24, 1944, was pre-cluded from being automatically renewed by the United's request for ne-gotiations during February 1945; since the A. F. of L. asserted its claimto recognition before the agreement of May 21, 1945, was signed, thatagreement is no bar to a present determination of representatives 2A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the A. F. of L. represents a substantialnumber of employees in the unit hereinafter found to be appropriate 3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2'(6) and (7) of the Act.IV THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all hourly paidproduction and maintenance employees of the Company, excluding factoryoffice clerks, office employees, plant-protection employees, confidential sal-aried employees, executives, foremen, full-time supervisors, and any othersupervisory employees with authority to hire, promote, discharge, disci-pline. or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (h) of the Act.'V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth below and in the Direction.The Company employs about 212 persons on a part-time basis whoreport for work regularly each day with the Company and work 3 to 4.hours daily. They are accorded the same treatment as the regular employ-ees,work under the same conditions, receive the same rate of pay, andare subject to the same supervision In view of the regularity of the em-ployment of these persons and the number of hours they work each week,i SeeH J Heinz v. N L R B,311 U S 5142 SeeMatter of Eicor, Inc ,46 N L. R B 1035'The statement shows that the A F. of L submitted 624 membership application caids There areapproximately 2,856 employees in the appropriate unitThe United did not present any evidenceof representation, but relies upon its contract as evidence of its interest in the instant proceedingThe March 24, 1944, contract between the Company and the United, alluded to above,contains amaintenance-of-membership clause In view of this fact. rte find that the A F of L s showing ofinterestis sufficient(This is substantially the same unit as provided foi iu the contract between the Company andtheUnited 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe conclude that they have a sufficient interest in the selection of a bar-gaining representative So entitle them to vote in the election.The Company employs a second group of part-time employees, number-ing about 25, who report for work at their own discretion and work aslittle as from 12 to 15 hours per week. They are not employed on any regu-lar schedule. In view of the irregular and casual nature of their employ-ment, we conclude that they do not have a sufficient interest to entitlethem to vote in the election.The Company employs a third group of part-time employees who aremarines and sailors temporarily stationed at a United States Naval Baselocated several miles from the Company's plant. These sailors and marinesperform work for the Company on their own time and their hours ofemployment with the Company depend upon their duties at the UnitedStates Naval Base. Inasmuch as these sailors and marines work on irreg-ular schedules and for indefinite periods of time, we conclude that theyare not eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III,Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Firestone Rubber & LatexProducts Company, Fall River, Massachusetts,an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days.from the date of this Direction,under the direction and supervision of theRegional Director for the First Region,acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations,among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by American Federationof Labor, or by United Rubber Workers of America, Local 261, C. 1. 0.,for the purposes of collective bargaining,or by neither.